James Harmon Jaubert, Jr. aka James Harmon v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-090-CR
No. 10-99-091-CR
No. 10-99-092-CR
No. 10-99-093-CR
No. 10-99-094-CR

Â Â Â Â Â JAMES HARMON JAUBERT, JR.,
Â Â Â Â Â AKA JAMES HARMON,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â THE STATE OF TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 

From the 372nd District Court
Tarrant County, Texas
Trial Court No. 0548270D
Trial Court No. 0594393A
Trial Court No. 0594394A
Trial Court No. 0594396A
Trial Court No. 0594398A
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 
O P I N I O N
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 
Â Â Â 
Â Â Â Â Â Â James Jaubert, Jr., was charged with one count of murder and four counts of attempted
murder.  See Tex. Pen. Code Ann. Â§Â§ 19.02, 15.01 (Vernon 1994).  He pled guilty to each
charge and elected to have a jury assess punishment.  Jaubert was sentenced to sixty years for
the murder charge, twenty years for one attempted murder charge, and ten years for each
additional attempted murder charge.  He appeals, asserting only that he received ineffective
assistance of counsel.  We will affirm the judgment.
Â Â Â Â Â Â In his sole issue for review, Jaubert contends that his retained trial counsel âfailed to
render effective assistance of counsel as required by the Sixth Amendment to the U.S.
Constitution and by Article 1, Section 10 of the Texas State Constitution.â  It is undisputed
that these claims were not presented to the trial court in a motion for new trial or otherwise. 
We have determined that ineffective-assistance-of-counsel claims must be presented to the trial
court to be preserved for appellate review.  Foster v. State, No. 10-99-41-CR, slip op. at 2
(Tex. App.âWaco December 22, 1999, no pet.) (citing Gonzalez v. State, 994 S.W.2d 369,
372-74 (Tex. App.âWaco 1999, no pet.)); Tex. R. App. P. 33.1(a).
Â Â Â Â Â Â Jaubertâs case was transferred to this court by order of the Texas Supreme Court.  There
are some who argue that we should apply the law of the court from which the case was
transferred to cases transferred out of one court of appeals and into another.  We disagree. 
Because this case has been transferred to us, we apply our interpretation of Rule 33.1. 
Therefore, because this complaint has not been preserved as required by Rule 33.1 and
Gonzalez, we overruled Jaubertâs complaint.
Â 

Â Â Â Â Â Â The judgment of the trial court is affirmed.

Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â BILL VANCE
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Justice

Before Chief Justice Davis,
Â Â Â Â Â Â Â Â Â Â Justice Vance, and
Â Â Â Â Â Â Â Â Â Â Justice Gray
Â Â Â Â Â Â Â Â Â Â (Justice Gray concurring)
Affirmed 
Opinion delivered and filed March 15, 2000
PublishÂ 

Nolands briefs are due,
regardless of whether this Court has yet reinstated the appeals.
Â Â Â Â Â Â Â Â Â Â Â  Within 7 days of signing the written
order, the trial court must deliver the order to the trial court clerk who must
prepare a clerkÂs record which includes the order and file that record with the
Clerk of this Court within 7 days of receiving the trial courtÂs order.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  PER
CURIAM
Â 
Before
Chief Justice Gray,
Â Â Â Â Â Â Â Â Â Â Â  Justice
Vance, and
Â Â Â Â Â Â Â Â Â Â Â  Justice
Reyna
Appeal
abated
Order
issued and filed September 10, 2008
Publish